Exhibit 10.1

 

LOAN AND SECURITY AGREEMENT

 

This Loan and Security Agreement (this “Agreement”), dated as of August ___,
2016, is by and among Creative Realities, Inc., a Minnesota corporation (“CRI”),
Creative Realities, LLC, a Delaware limited liability company (“CRLLC”),
Broadcast International, Inc., a Utah corporation (“BII”), and Conexus World
Global, LLC, a Kentucky limited liability company (“Conexus,” and collectively
referred to together with CRI, CRLLC and BII as the “Borrower”); and Slipstream
Communications, LLC, an Anguillan limited liability company (“Lender”).

 

INTRODUCTION

 

Borrower desires to obtain the Term Loan and other financial accommodations from
Lender for the purpose of (i) refinancing the obligations of Borrower owed to
Allied Affiliated Lending, L.P. in connection with the Factoring Agreement, as
defined below, (ii) paying off certain obligations under settlement arrangements
in effect as of the date hereof and (iii) to obtain working capital, and Lender
is willing to provide the Term Loan in accordance with the terms and conditions
of this Agreement. Capitalized terms used and not otherwise defined herein shall
have the meanings assigned to them in Schedule A.

 

AGREEMENT

 

Now, Therefore, in consideration of the foregoing premises and the mutual
covenants herein contained, the parties hereby agree as follows:

 

1. AMOUNT AND TERMS OF CREDIT

 

1.1              Term Loan. (a) Subject to the terms and conditions of this
Agreement, Lender agrees to make the Term Loan to Borrower on the Closing Date
in the initial original principal amount of $3,000,000, with Lender having the
right, but not the obligation, to make additional Advances to Borrower, up to
the Loan Limit, on the basis described in paragraph (b) below. The Term Loan,
together with any other Advances made by Lender to Borrower hereunder, shall be
evidenced by, and be repayable in accordance with the terms of, the Note and
this Agreement.

 

(b)              Lender shall have the right but not the obligation, in its sole
and complete discretion, to provide additional Advances to Borrower in an
aggregate amount of $1,000,000.

 

1.2              Use of Proceeds; Amendment of Factoring Agreement. (a) Borrower
shall use the proceeds of the Term Loan and all other Advances solely for (i)
the payment of all amounts due and owing by Borrower to Allied Affiliated
Lending, L.P. (the “Senior Lender”) pursuant to the Factoring Agreement, and
(ii) payment of settled arrangements up to the amounts set forth on Schedule 1.2
attached hereto, (iii) working capital purposes, and (iv) such other purposes as
Lender may in its sole and complete discretion permit.

 



 

 

 

(b)              On the Closing Date: (i) an amount of proceeds of the Term Loan
sufficient to satisfy all amounts due and owing to the Senior Lender shall be
funded directly by Lender into an account of the Senior Lender, and the Lender
shall obtain an agreement from the Senior Lender satisfactory in form to the
Lender in its sole discretion, among other things, in favor of the Lender and
assigning all of the rights, title and interest of the Senior Lender under the
Factoring Agreement (specifically including all rights of the Senior Lender
under the financing statements filed on form UCC-1 in respect of the collateral
security granted by the Borrower to the Senior Lender under the Factoring
Agreement); and (ii) the remaining amount of proceeds of the Term Loan shall be
deposited into an account of the Borrower under the terms and conditions of this
Agreement; and (iii) at the close of business on the Closing Date, the Factoring
Agreement shall be deemed amended and restated in the form of this Agreement.

 

1.3              Single Loan. The Term Loan and all of the other Obligations of
Borrower to Lender arising in connection with this Agreement shall constitute
one general obligation of Borrower, secured by all of the Collateral.

 

1.4              Interest. (a) Borrower shall pay interest to Lender on the
outstanding balance of the Loan at the Loan Rate. All computations of interest
shall be made by Lender on the basis of a 360-day year, in each case for the
actual number of days occurring in the period for which such interest or fee is
payable. In no event will Lender charge interest at a rate exceeding the highest
rate of interest permissible under any law that a court of competent
jurisdiction shall, in a final determination, deem applicable.

 

(b)              (i) Interest shall accrue on the principal balance of the Term
Loan and shall be paid on a monthly basis as specified in the Note, (ii) all
then-accrued but unpaid interest shall be paid on the Maturity Date, as the same
may be extended in the manner contemplated in the Note, and (iii) if any
interest accrues or remains payable after the Termination Date, interest shall
be paid upon demand made by Lender.

 

(c)             Effective upon the occurrence of an Event of Default and so long
as the same shall be continuing, the Loan Rate shall automatically be increased
by six percentage points per annum (6.0%) (such increased rate, the “Default
Rate”). In the event that the Loan Rate or the Default Rate exceeds the highest
rate of interest permissible under applicable law, then the Loan Rate and/or the
Default Rate shall be the maximum amount as allowed by applicable law.

 

(d)              If any interest or any other payment to Lender under this
Agreement becomes due and payable on a day other than a Business Day, such
payment date shall be extended to the next succeeding Business Day.

 

1.5              Receipt of Payments. Borrower shall make each payment under
this Agreement (other than payments made pursuant to Section 1.6) without
set-off, counterclaim or deduction, and free and clear of all Taxes, not later
than 5:00 p.m., New York City time on the day when due in lawful money of the
United States of America in immediately available funds to the Payment Account.
For purposes of computing interest and fees, all payments shall be deemed
received by Lender on the day of receipt of immediately available funds.

 



 2 

 

 

1.6              Warrant; Extension Warrant. On the Closing Date, CRI will
execute and deliver to the Lender the Warrant in substantially the form attached
hereto as Exhibit B. In the event that CRI elects to exercise its right under
the Note to extend the Maturity Date for the one additional one-year term
contemplated in the Note, then, as a condition to the effectiveness of such
election, CRI shall execute and deliver to the Lender an Extension Warrant.

 

2. CONDITION PRECEDENT

 

  (a) Lender shall not be obligated to make any Advance, or to perform any other
action hereunder, until, all in form and substance satisfactory to Lender and
its counsel:

 

  (i) the Loan Documents have been executed and delivered by the Borrower on or
before the Closing Date, including for purposes of clarity appropriate UCC-1
financing statements and UCC-3 amendments to financing statements;

 

  (ii) the Senior Lender Assignment Agreement has been executed and delivered by
the appropriate parties and the documents contemplated thereby as conditions
precedent have been satisfied;

 

  (iii) Lender has received UCC, judgment, and tax lien search results with
respect to Borrower from each Borrower’s jurisdiction of formation; and

 

  (iv) Subordination Agreements have been executed and delivered by each CRI
Noteholder.

 

  (b) The obligations of the Lender hereunder in connection with the Closing are
subject to the following conditions being met:

 

(i)The accuracy in all material respects when made and on the Closing Date of
the representations and warranties of the Borrower contained herein (unless as
of a specific date therein);

  

(ii)all obligations, covenants and agreements of the Borrower required to be
performed at or prior to the Closing Date shall have been performed;

  

(iii)the delivery by the Borrower of the items set forth in Section 2.(a) of
this Agreement; and

  

(iv)there shall have been no Material Adverse Effect with respect to the
Borrower since the date hereof.

 



 3 

 

 

  3. REPRESENTATIONS, WARRANTIES AND COVENANTS

 

To induce Lender to enter into this Agreement and to make the Loans, each
Borrower hereby jointly and severally represents and warrants to Lender (each of
which representations and warranties shall survive the execution and delivery of
this Agreement), and promises to and agrees with Lender until the Termination
Date as follows:

 

3.1              Corporate Existence; Compliance with Law. Each Borrower: (a)
is, as of the Closing Date, and will continue to be (i) a corporation duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization, (ii) duly qualified to do
business and in good standing in each other jurisdiction where its ownership or
lease of property or the conduct of its business requires such qualification,
except where the failure to be so qualified could not reasonably be expected to
have a Material Adverse Effect, and (iii) in compliance with all Requirements of
Law, except to the extent failure to comply therewith could not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect; and
(b) has and will continue to have (i) the requisite corporate power and
authority and the legal right to execute, deliver and perform its obligations
under the Loan Documents, and to own, pledge, mortgage or otherwise encumber and
operate its properties, to lease the property it operates under lease, and to
conduct its business as now, heretofore or proposed to be conducted, and (ii)
all licenses, permits, franchises, rights, powers, consents or approvals from or
by all Persons or Governmental Authorities having jurisdiction over such
Borrower that are necessary or appropriate for the conduct of its business.

 

3.2              Executive Offices; Corporate or Other Names. (a) Each
Borrower’s name as it appears in official filings in the state of its
incorporation or organization, (b) the type of entity of each Borrower, (c) the
organizational identification number issued by each Borrower’s state of
incorporation or organization or a statement that no such number has been
issued, (d) each Borrower’s state of organization or incorporation, and (e) the
location of each Borrower’s chief executive office, corporate offices, other
locations of Collateral and locations where records with respect to Collateral
are kept, are as set forth in Disclosure Schedule 3.2 and, except as set forth
in such schedule, such locations have not changed during the preceding 12
months.

 

3.3              Corporate Power; Authorization; Enforceable Obligations. The
execution, delivery and performance by each Borrower of the Loan Documents to
which it is a party, and the creation of all Liens provided for herein and
therein: (a) are and will continue to be within the Borrower’s power and
authority; (b) have been and will continue to be duly authorized by all
necessary or proper action; (c) are not and will not be in violation of any
Requirement of Law or, except as set forth in Disclosure Schedule 3.3, conflict
with, or constitute a default (or an event that with notice or lapse of time or
both would become a default) under, result in the creation of any Lien upon any
of the properties or assets of Borrower, or give to others any rights of
termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a Borrower debt or otherwise) or other understanding to
which Borrower is a party or by which any property or asset of Borrower is bound
or affected or any other Contractual Obligation of Borrower; (d) do not and will
not result in the creation or imposition of any Lien (other than Permitted
Encumbrances) upon any of the Collateral; and (e) do not and will not require
the consent or approval of any Governmental Authority or any other Person. As of
the Closing Date, each Loan Document shall have been duly executed and delivered
on behalf of Borrower, and each such Loan Document upon such execution and
delivery shall be and will continue to be a legal, valid and binding obligation
of Borrower, enforceable against it in accordance with its terms, except as such
enforcement may be limited by bankruptcy, insolvency and other similar laws
affecting creditors’ rights generally. The shares issuable upon exercise of the
Warrants, when issued in accordance with the terms of the Warrants, will be
validly issued, fully paid and non-assessable, free and clear of all Liens
imposed by any Borrower other than restrictions on transfer provided for in the
Transaction Documents and applicable securities laws.

 

3.4              Financial Statements and Projections; Books and Records. All
Financial Statements are true, correct and complete and reflect fairly and
accurately the financial condition of Borrower (on a consolidated basis) as of
the date thereof in accordance with GAAP, except (solely with respect to any
interim Financial Statements) the absence of footnotes and normal year-end
adjustments. Borrower shall keep adequate Books and Records with respect to the
Collateral and its business activities in which proper entries, reflecting all
consolidated and consolidating financial transactions, and payments and credits
received on, and all other dealings with, the Collateral, will be made in
accordance with GAAP and all Requirements of Law and on a basis consistent with
the Financial Statements.

 



 4 

 

 

3.5              Material Adverse Change. Since the date of Borrower’s most
recently audited Financial Statements, no events have occurred that alone or in
the aggregate has had or could reasonably be expected to have a Material Adverse
Effect. Except as set forth in Disclosure Schedule 3.5, Borrower is not in
default, and to Borrower’s knowledge no third party is in default, under or with
respect to any of its Contractual Obligations, that alone or in the aggregate
has had or could reasonably be expected to have a Material Adverse Effect.

 

3.6              Factoring Agreement. (a) Disclosure Schedule 3.6(a) sets forth
a correct and complete list of all Accounts (as defined in the Factoring
Agreement) sold by the Borrower to the Senior Lender, including the name and
address of the Account debtor, the invoice date and number, purchase order
number and the outstanding amount; provided however Disclosure Schedule 3.6(a)
shall not include any Accounts as to which the Senior Lender has been paid in
full or which the Borrower has repurchased from the Senior Lender and paid in
full for such repurchase (the Accounts required to be listed on Disclosure
Schedule 3.6(a) being the “Outstanding Accounts”). Except as set forth on
Disclosure Schedule 3.6(a), all Outstanding Accounts are “With Recourse” (as
defined in the Factoring Agreement). To the best of Borrower’s knowledge, no
Outstanding Accounts are being “Disputed” (as defined in the Factoring
Agreement). Borrower has no knowledge of any reason why the Outstanding Accounts
are not collectible in full. (b) Borrower is not in default of or in breach of
any of its representations, warranties or covenants in the Factoring Agreement.
(c) The amount of the “Reserve” (as defined in the Factoring Agreement) is set
forth on Disclosure Disclosure Schedule 3.6(c), and except as set forth on
Disclosure Schedule 3.6(c) Borrower does not owe any amounts to the Senior
Lender. (d) The Factoring Agreement has not been amended or modified or any of
its provisions waived and Borrower has not assigned any of its rights
thereunder.

 

3.7              Real Estate; Property. The real estate listed in Disclosure
Schedule 3.7 constitutes all of the real property owned, leased, or used by
Borrower in its business, and Borrower will not execute any material agreement
or contract in respect of such real estate after the date of this Agreement
without giving Lender written notice thereof. Borrower holds and will continue
to hold good and marketable fee simple title to all of its owned real estate,
and good and marketable title to all of its other properties and assets, and
valid and insurable leasehold interests in all of its leases (both as lessor and
lessee, sublessee or assignee), and none of the properties and assets of
Borrower are or will be subject to any Liens, except Permitted Encumbrances.

 



 5 

 

 

3.8              Outstanding Indebtedness. All outstanding Indebtedness of
Borrower as of the Closing Date, including a statement as to whether such
Indebtedness is secured or unsecured and, if secured, what constitutes the
collateral security therefor, is disclosed on Disclosure Schedule 3.8.

 

3.9              Government Regulation. Borrower is not subject to or regulated
under any federal or state statute, rule or regulation that restricts or limits
such Person’s ability to incur Indebtedness, pledge its assets, or to perform
its obligations under the Loan Documents. The making of the Loan, the
application of the proceeds and repayment thereof, and the consummation of the
transactions contemplated by the Loan Documents do not and will not violate any
Requirement of Law.

 

3.10           Taxes. Except as disclosed in Disclosure Schedule 3.10, all Tax
returns, reports and statements required by any Governmental Authority to be
filed by Borrower has, as of the Closing Date, been filed and will, until the
Termination Date, be filed with the appropriate Governmental Authority and no
Tax Lien has been filed against Borrower or its property. Proper and accurate
amounts have been and will be withheld by Borrower from its employees for all
periods in compliance with all Requirements of Law and such withholdings have
and will be timely paid to the appropriate Governmental Authorities. Except as
described on Disclosure Schedule 3.9, (i) no Borrower is liable for any Taxes of
any other Person pursuant to any agreement, and (ii) to Borrower’s knowledge, no
Borrower is liable for any Taxes as a transferee.

 

3.11           Litigation. No Litigation is pending or, to the knowledge of
Borrower, threatened by or against Borrower or against its properties or
revenues (a) with respect to any of the Loan Documents or any of the
transactions contemplated hereby or thereby, or (b) that could reasonably be
expected to have a Material Adverse Effect. Except as set forth in Disclosure
Schedule 3.11, as of the Closing Date there is no Litigation pending or
threatened against Borrower that seeks damages in excess of $10,000 or
injunctive relief, or that alleges criminal misconduct of Borrower. Borrower
shall notify Lender promptly in writing upon learning of the existence, threat
or commencement of any Litigation against Borrower or any allegation of criminal
misconduct against Borrower.

 

3.12           Intellectual Property. As of the Closing Date, Borrower owns, or
is licensed to use, all Intellectual Property necessary to conduct its business
as currently conducted except for such Intellectual Property the failure of
which to own or license could not reasonably be expected to have a Material
Adverse Effect. Borrower will maintain the patenting and registration of all
Intellectual Property with the United States Patent and Trademark Office, the
United States Copyright Office, or other appropriate Governmental Authority and
Borrower will promptly patent or register, as the case may be, all material new
Intellectual Property.

 

3.13           Conduct of Business. Borrower (a) shall conduct its business
substantially as now conducted or as otherwise permitted hereunder, and (b)
shall at all times maintain, preserve and protect all of the Collateral and
Borrower’s other property, used or useful in the conduct of its business and
keep the same in good repair, working order and condition (ordinary wear and
tear excepted) and make, or cause to be made, all necessary or appropriate
repairs, replacements and improvements thereto consistent with industry
practices.

 



 6 

 

 

3.14           SEC Filings. CRI has filed all reports, schedules, forms,
statements and other documents required to be filed by CRI under the Securities
Act and the Exchange Act, including pursuant to Section 13(a) or 15(d) thereof,
for the two years preceding the date hereof (the foregoing materials, including
the exhibits thereto and documents incorporated by reference therein, being
collectively referred to herein as the “SEC Reports”) on a timely basis or has
received a valid extension of such time of filing and has filed any such SEC
Reports prior to the expiration of any such extension, except as set forth on
Disclosure Schedule 3.14. As of their respective dates, the SEC Reports complied
in all material respects with the requirements of the Securities Act and the
Exchange Act, as applicable, and none of the SEC Reports, when filed, contained
any untrue statement of a material fact or omitted to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. CRI has never been an issuer subject to Rule 144(i) under the
Securities Act.

 

3.15           Solvency. Each of the Borrowers is solvent.

 

3.16           Full Disclosure. No information contained in any Loan Document,
the Financial Statements or any written statement furnished by or on behalf of
Borrower under any Loan Document, or to induce Lender to execute the Loan
Documents, contains any untrue statement of a material fact or omits to state a
material fact necessary to make the statements contained herein or therein not
misleading in light of the circumstances under which they were made.

 

3.17           Reservation of Securities. CRI shall maintain a reserve from its
duly authorized shares of Common Stock for issuance pursuant to the Transaction
Documents in such amount as may then be required to issue all of the shares
underlying the Warrants.

 

3.18           Further Assurances. At any time and from time to time, upon the
written request of Lender and at the sole expense of Borrower, Borrower shall
promptly and duly execute and deliver any and all such further instruments and
documents and take such further action as Lender may reasonably deem desirable
(a) to obtain the full benefits of this Agreement and the other Loan Documents,
(b) to protect, preserve and maintain Lender’s rights in any Collateral, or (c)
to enable Lender to exercise all or any of the rights and powers herein granted.

 

4. REPORTS AND NOTICES

 

4.1              Reports and Information. From the Closing Date until the
Termination Date, Borrower shall deliver to Lender such reports and information
as Lender may reasonably request.

 

4.2              Notices. Borrower shall advise Lender promptly, in reasonable
detail, of: (a) any Lien, other than Permitted Encumbrances, attaching to or
asserted against any of the Collateral; or (b) the occurrence of any Default or
other event that has had or could reasonably be expected to have a Material
Adverse Effect.

 



 7 

 

 

5. NEGATIVE COVENANTS

 

Borrower covenants and agrees that, without Lender’s prior written consent, from
the Closing Date until the Termination Date, Borrower shall not, directly or
indirectly, by operation of law or otherwise:

 

(a)             form any subsidiary or merge with or into, consolidate with,
acquire all or substantially all of the assets or capital stock of, or otherwise
combine with or make any investment in or make any loan or advance to, any
Person;

 

(b)            cancel any debt owing to it or create, incur, assume or permit to
exist any Indebtedness, except: (i) the Obligations, (ii) Indebtedness existing
as of the Closing Date (including increases, extensions, renewals and
replacements thereof) and listed on Disclosure Schedule 3.8, (iii) deferred
Taxes, (iv) by endorsement of Instruments or items of payment for deposit to the
general account of Borrower, (v) Purchase Money Indebtedness, (v) unsecured
Indebtedness incurred after the Closing Date that is junior to the Obligations
in an aggregate amount outstanding at any time not to exceed $_______;

 

(c)            make any changes in any of its business objectives, purposes, or
operations that could reasonably be expected to adversely affect repayment of
the Obligations or could reasonably be expected to have a Material Adverse
Effect or engage in any business other than that presently engaged in or
proposed to be engaged in on the Closing Date, or amend its Articles of
Incorporation (or Articles or Certificate of Organization, as applicable) or
Bylaws or other organizational documents;

 

(d)            create or permit any Lien on any of its properties or assets,
except for Permitted Encumbrances including those set forth on Disclosure
Schedule 5(d);

 

(e)            sell, transfer, issue, convey, assign or otherwise dispose of any
of its material assets or properties;

 

(f)             change (i) its name as it appears in official filings in the
state of its incorporation or organization, (ii) its chief executive office,
corporate offices or other Collateral locations, or location of its records
concerning the Collateral, (iii) the type of legal entity that it is, (iv) its
organization identification number, if any, issued by its state of incorporation
or organization, or (v) its state of incorporation or organization, in each
instance without giving at least 30 days prior written notice thereof to Lender
and taking all actions, at Borrower’s expense, deemed necessary or appropriate
by Lender to continuously protect and perfect Lender’s Liens upon the
Collateral; and

 

(g)            make or permit any Restricted Payment.

 



 8 

 

 

6. SECURITY INTEREST

 

6.1              Grant of Security Interest. As collateral security for the
prompt and complete payment and performance of the Obligations, each Borrower
hereby grants to the Lender a security interest in and Lien upon all of its
property and assets, whether real or personal, tangible or intangible, and
whether now owned or hereafter acquired, or in which it now has or at any time
in the future may acquire any right, title, or interest, including without
limitation all of the following property (collectively, the “Collateral”):

 

(i)      all Accounts, as such capitalized term is defined in the Code;

 

(ii)     all Deposit Accounts, as such capitalized term is defined in the Code,
all other bank accounts and all funds on deposit therein;

 

(iii)    all money, cash and cash equivalents;

 

(iv)    all Investment Property, as such capitalized term is defined in the
Code;

 

(v)     all stock;

 

(vi)    all Goods, including Inventory, Equipment and Fixtures, as such
capitalized terms are defined in the Code;

 

(vii)   all Chattel Paper, Documents and Instruments, as such capitalized terms
are defined in the Code;

 

(viii)  all Books and Records;

 

(ix)    all General Intangibles, including all Intellectual Property, contract
rights, choses in action, Payment Intangibles and Software, as such capitalized
terms are defined in the Code;

 

(x)     all Letter-of-Credit Rights, as such capitalized term is defined in the
Code;

 

(xi)    all Supporting Obligations, as such capitalized term is defined in the
Code; and

 

(xii)    to the extent not otherwise included, all Proceeds (as such capitalized
term is defined in the Code), tort claims, insurance claims and other rights to
payment not otherwise included in the foregoing, and products of all and any of
the foregoing and all accessions to, substitutions and replacements for, and
rents and profits of, each of the foregoing.

 

6.2              Other Agreements and Acknowledgments. Each Borrower and Lender
agree that this Agreement creates, and is intended to create, valid and
continuing Liens upon the Collateral in favor of Lender in the manner described
herein. Borrower represents, warrants and promises to Lender that: (i) Borrower
has rights in and the power to transfer each item of the Collateral upon which
it purports to grant a Lien pursuant to the Loan Documents, free and clear of
any and all Liens or claims of others, other than Permitted Encumbrances; (ii)
the security interests granted pursuant to this Agreement will, upon (A)
completion of filings and other actions required under applicable law and (B)
the satisfaction in full of all obligations owing to the Senior Lender in
connection with the Factoring Agreement and the execution and delivery of the
Senior Lender Assignment Agreement, constitute valid perfected security
interests in all of the Collateral in favor of the Lender as security for the
prompt and complete payment and performance of the Obligations, enforceable in
accordance with the terms hereof against any and all creditors of and purchasers
from Borrower (other than purchasers of Inventory in the ordinary course of
business) and such security interests will, upon the satisfaction of the
aforementioned conditions, be prior to all other Liens on the Collateral in
existence on the date hereof except for Permitted Encumbrances that have
priority by operation of law; and (iii) no effective security agreement,
mortgage, deed of trust, financing statement, equivalent security or Lien
instrument or continuation statement covering all or any part of the Collateral
is or will be on file or of record in any public office, except those relating
to Permitted Encumbrances. Borrower promises to defend the right, title and
interest of Lender in and to the Collateral against the claims and demands of
all Persons whomsoever.

 



 9 

 

 

6.3              Collection of Outstanding Accounts. Borrower agrees to use
commercially reasonable efforts, and consistent with past practices, to collect
on the Accounts.

 

7. EVENTS OF DEFAULT; RIGHTS AND REMEDIES

 

7.1              Events of Default. The occurrence of any one or more of the
following events (regardless of the reason therefor) shall constitute an “Event
of Default” hereunder which shall be deemed to be continuing until waived in
writing by Lender in accordance with Section 9.3 or until cured by Borrower:

 

(a)             Borrower shall fail to make any payment in respect of any
Obligations when due and payable or declared due and payable;

 

(b)             Borrower shall fail or neglect to perform, keep or observe any
of the covenants, promises, agreements, requirements, conditions or other terms
or provisions contained in this Agreement or any of the other Loan Documents,
after ten days written notice from Lender to Borrower of the same and with no
cure having been effected by Borrower within such ten-day period;

 

(c)             an event of default shall occur under any Contractual Obligation
of the Borrower (other than this Agreement and the other Loan Documents), and
such event of default (i) involves the failure to make any required payment,
whether of principal, interest or otherwise, and whether due by scheduled
maturity, required prepayment, acceleration, demand or otherwise, in respect of
any Indebtedness (other than the Obligations) of such Person in an aggregate
amount exceeding the Minimum Actionable Amount, or (ii) causes (or permits any
holder of such Indebtedness or a trustee to cause) such Indebtedness, or a
portion thereof, in an aggregate amount exceeding the Minimum Actionable Amount,
to become due prior to its stated maturity or prior to its regularly scheduled
date of payment;

 

(d)             any representation or warranty in this Agreement or any other
Loan Document, or in any written statement pursuant hereto or thereto, or in any
report, financial statement or certificate made or delivered to Lender by
Borrower shall be materially untrue or incorrect as of the date when made or
deemed made;

 



 10 

 

 

(e)             there shall be commenced against Borrower any Litigation seeking
issuance of a warrant of attachment, execution, distraint or similar process
against all or any substantial part of its assets that results in the entry of
an order for any such relief that remains unstayed or undismissed for 30
consecutive days; or Borrower shall have concealed, removed or permitted to be
concealed or removed, any part of its property with intent to hinder, delay or
defraud any of its creditors or made or suffered a transfer of any of its
property or the incurring of an obligation that may be fraudulent under any
bankruptcy, fraudulent transfer or other similar law; or

 

(f)              a case or proceeding shall have been commenced involuntarily
against Borrower in a court having competent jurisdiction seeking a decree or
order: (i) under the United States Bankruptcy Code or any other applicable
federal, state or foreign bankruptcy or other similar law, and seeking either
(A) the appointment of a custodian, receiver, liquidator, assignee, trustee or
sequestrator (or similar official) for such Person or of any substantial part of
its properties, or (B) the reorganization or winding up or liquidation of the
affairs of any such Person, and such case or proceeding shall remain undismissed
or unstayed for 60 consecutive days or such court shall enter a decree or order
granting the relief sought in such case or proceeding; or (ii) invalidating or
denying any Person’s right, power, or competence to enter into or perform any of
its obligations under any Loan Document or invalidating or denying the validity
or enforceability of this Agreement or any other Loan Document or any action
taken hereunder or thereunder; or

 

(g)             Borrower shall (i) commence any case, proceeding or other action
under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization, conservatorship or relief of
debtors, seeking to have an order for relief entered with respect to it or
seeking appointment of a custodian, receiver, liquidator, assignee, trustee or
sequestrator (or similar official) for it or any substantial part of its
properties, (ii) make a general assignment for the benefit of creditors, (iii)
consent to or take any action in furtherance of, or, indicating its consent to,
approval of, or acquiescence in, any of the acts set forth in paragraphs (e) or
(f) of this Section or clauses (i) and (ii) of this paragraph, or (iv) shall
admit in writing its inability to, or shall be generally unable to, pay its
debts as such debts become due; or

 

(h)             a judgment or judgments for the payment of money in excess of
the Minimum Actionable Amount in the aggregate shall be rendered against
Borrower, unless the same shall be (i) fully covered by insurance and the
issuer(s) of the applicable policies shall have acknowledged full coverage in
writing within 15 days of judgment, or (ii) vacated, stayed, bonded, paid or
discharged within a period of 15 days from the date of such judgment.

 

7.2             Remedies. (a) If any Default shall have occurred and be
continuing, then Lender may, upon written notice to Borrower, take any one or
more of the following actions: (i) declare all or any portion of the Obligations
to be forthwith due and payable, whereupon such Obligations shall become and be
due and payable; or (ii) exercise any rights and remedies provided to Lender
under the Loan Documents or at law or equity, including all remedies provided
under the Code; provided, however, that upon the occurrence of any Event of
Default specified in Sections 7.1 (e), (f) or (g), the Obligations shall become
immediately due and payable without presentment, protest, declaration, notice or
demand by Lender, all of which are expressly waived by Borrower.

 



 11 

 

 

(b)             Without limiting the generality of the foregoing, Borrower
expressly agrees that upon the occurrence of any Event of Default, Lender may
collect, receive, assemble, process, appropriate and realize upon the
Collateral, or any part thereof, and may forthwith sell, lease, assign, give an
option or options to purchase or otherwise dispose of and deliver said
Collateral (or contract to do so), or any part thereof, in one or more parcels
at public or private sale or sales, at any exchange at such prices as it may
deem best, for cash or on credit or for future delivery without assumption of
any credit risk. Lender shall have the right upon any such public sale, to the
extent permitted by law, to purchase for the benefit of Lender the whole or any
part of said Collateral so sold. Such sales may be adjourned, or continued from
time to time with or without notice. Lender shall have the right to conduct such
sales on Borrower’s premises or elsewhere and shall have the right to use any
Borrower’s premises without rent or other charge for such sales or other action
with respect to the Collateral for such time as Lender deems necessary or
advisable.

 

(c)             Upon the occurrence and during the continuance of an Event of
Default and at Lender’s request, Borrower agrees, to assemble the Collateral and
make it available to Lender at places that Lender shall reasonably select,
whether at its premises or elsewhere. Until Lender is able to effect a sale,
lease, or other disposition of the Collateral, Lender shall have the right to
complete, assemble, use or operate the Collateral or any part thereof, to the
extent that Lender deems appropriate, for the purpose of preserving such
Collateral or its value or for any other purpose. Lender shall have no
obligation to Borrower to maintain or preserve the rights of Borrower as against
third parties with respect to any Collateral while such Collateral is in the
possession of Lender. Lender may, if it so elects, seek the appointment of a
receiver or keeper to take possession of any Collateral and to enforce any of
Lender’s remedies with respect thereto without prior notice or hearing. To the
maximum extent permitted by applicable law, Borrower waives all claims, damages,
and demands against Lender, its Affiliates, agents, and the officers and
employees of any of them arising out of the repossession, retention or sale of
any Collateral except such as are determined in a final judgment by a court of
competent jurisdiction to have arisen solely out of the gross negligence or
willful misconduct of such Person. Borrower agrees that ten days’ prior notice
by Lender to Borrower of the time and place of any public sale or of the time
after which a private sale may take place is reasonable notification of such
matters. Borrower shall remain liable for any deficiency if the proceeds of any
sale or disposition of the Collateral are insufficient to pay all amounts to
which Lender is entitled.

 

(d)             Lender’s rights and remedies under this Agreement shall be
cumulative and non-exclusive of any other rights and remedies that Lender may
have under any Loan Document or at law or in equity. Recourse to the Collateral
shall not be required. All provisions of this Agreement are intended to be
subject to all applicable mandatory provisions of law that may be controlling
and to be limited, to the extent necessary, so that they do not render this
Agreement invalid or unenforceable, in whole or in part.

 

7.3              Proceeds. The Proceeds of any sale, disposition or other
realization upon any Collateral shall be applied by Lender upon receipt to the
Obligations in such order as Lender may deem advisable in its sole and complete
discretion, and after the indefeasible payment and satisfaction in full in cash
of all of the Obligations, and after the payment by Lender of any other amount
required by any provision of law, including Sections 9-608(a)(l) and 9-615(a)(3)
of the Code (but only after Lender has received what Lender considers reasonable
proof of a subordinate party’s security interest), the surplus, if any, shall be
paid to Borrower or its representatives or to whomsoever may be lawfully
entitled to receive the same, or as a court of competent jurisdiction may
direct.

 



 12 

 

 

8. SUCCESSORS AND ASSIGNS

 

Each Loan Document shall be binding on and shall inure to the benefit of
Borrower, Lender and their respective successors and assigns, except as
otherwise provided herein or therein. Borrower may not assign, transfer,
hypothecate, delegate or otherwise convey its rights, benefits, obligations or
duties under any Loan Document without the prior express written consent of
Lender. Any such purported conveyance by Borrower without the prior express
written consent of Lender shall be void. There shall be no third-party
beneficiaries (including the Senior Lender) of any of the terms and provisions
of any of the Loan Documents.

 

9. GENERAL PROVISIONS

 

9.1              Complete Agreement; Modification of Agreement. This Agreement
and the other Loan Documents constitute the complete agreement between the
parties with respect to the subject matter hereof and thereof, supersede all
prior agreements, commitments, understandings or inducements (oral or written,
expressed or implied). No Loan Document may be modified, altered or amended
except by a written agreement signed by Lender and Borrower.

 

9.2              Expenses. Borrower agrees to pay its own costs and expenses
(including the fees and expenses of all counsel, advisors, consultants and
auditors retained in connection therewith), incurred in connection with the
preparation, negotiation, execution and delivery of, and, other than as
specifically set forth herein, the performance of obligations under, the Loan
Documents. Borrower agrees to also pay Lender’s costs and expenses (including
the fees and expenses of all counsel, advisors, consultants and auditors
retained in connection therewith), incurred in connection with the preparation,
negotiation, execution and delivery of, and, other than as specifically set
forth herein, the performance of obligations under, the Loan Documents and the
assignment of the Factoring Agreement and the enforcement of its rights and
remedies hereunder.

 

9.3              No Waiver. Neither Lender’s failure, at any time, to require
strict performance by Borrower of any provision of any Loan Document, nor
Lender’s failure to exercise, nor any delay in exercising, any right, power or
privilege hereunder, shall operate as a waiver thereof or waive, affect or
diminish any right of Lender thereafter to demand strict compliance and
performance therewith. No single or partial exercise of any right, power or
privilege hereunder shall preclude any other or future exercise thereof or the
exercise of any other right, power or privilege. Any suspension or waiver of a
Default or other provision under the Loan Documents shall not suspend, waive or
affect any other Default or other provision under any Loan Document, and shall
not be construed as a bar to any right or remedy that Lender would otherwise
have had on any future occasion. None of the undertakings, indemnities,
agreements, warranties, covenants and representations of Borrower to Lender
contained in any Loan Document and no Default by Borrower under any Loan
Document shall be deemed to have been suspended or waived by Lender, unless such
waiver or suspension is by an instrument in writing signed by an officer or
other authorized employee of Lender and directed to Borrower specifying such
suspension or waiver (and then such waiver shall be effective only to the extent
therein expressly set forth), and Lender shall not, by any act (other than
execution of a formal written waiver), delay, omission or otherwise, be deemed
to have waived any of its rights or remedies hereunder.

 



 13 

 

 

9.4              Severability. Wherever possible, each provision of the Loan
Documents shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of any Loan Document shall be prohibited by
or invalid under applicable law, such provision shall be ineffective to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provision or the remaining provisions of such Loan Document. Except as
otherwise expressly provided for in the Loan Documents, no termination or
cancellation (regardless of cause or procedure) of any financing arrangement
under the Loan Documents shall in any way affect or impair the Obligations,
duties, covenants, representations and warranties, indemnities, and liabilities
of Borrower or the rights of Lender relating to any unpaid Obligation, (due or
not due, liquidated, contingent or unliquidated), or any transaction or event
occurring prior to such termination, or any transaction or event, the
performance of which is not required until after the Termination Date, all of
which shall not terminate or expire, but rather shall survive such termination
or cancellation and shall continue in full force and effect until the
Termination Date; provided, however, that all indemnity obligations of Borrower
under the Loan Documents shall survive the Termination Date.

 

9.5              Notices. Except as otherwise provided herein, whenever any
notice, demand, request or other communication shall or may be given to or
served upon any party by any other party, or whenever any party desires to give
or serve upon any other party any communication with respect to this Agreement,
each such communication shall be in writing and shall be deemed to have been
validly served, given or delivered (a) three days after deposit in the United
States Mail, registered or certified mail, return receipt requested, with proper
postage prepaid, (b) upon confirmed receipt, when sent by email transmission,
(c) one Business Day after deposit with a reputable overnight courier with all
charges prepaid or (d) when hand-delivered, all of which shall be addressed to
the party to be notified and sent to the address or facsimile number indicated
on the signature pages hereto or to such other address (or facsimile number) as
may be substituted by notice given as herein provided.

 

9.6              Counterparts. Any Loan Document may be authenticated in any
number of separate counterparts by any one or more of the parties thereto, and
all of said counterparts taken together shall constitute one and the same
instrument. Valid and binding signatures to any Loan Document may be delivered
in original ink, by facsimile or by email or other means of electronic
transmission.

 

9.7              Governing Law. The Loan Documents and the obligations arising
under the Loan Documents shall be governed by, and construed and enforced in
accordance with, the laws of the State of New York applicable to contracts made
and performed in such state, without regard to the principles thereof regarding
conflicts of laws.

 



 14 

 

 

9.8              Submission To Jurisdiction; Waiver Of Jury Trial. (A) BORROWER
HEREBY CONSENTS AND AGREES THAT THE STATE OR FEDERAL COURTS LOCATED IN NEW YORK
CITY, NEW YORK, SHALL HAVE EXCLUSIVE JURISDICTION TO HEAR AND DETERMINE ANY
CLAIMS OR DISPUTES BETWEEN BORROWER AND LENDER PERTAINING TO THIS AGREEMENT OR
ANY OF THE OTHER LOAN DOCUMENTS OR TO ANY MATTER ARISING OUT OF OR RELATED TO
THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS; PROVIDED, HOWEVER, THAT
NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO PRECLUDE LENDER FROM
BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION TO COLLECT
THE OBLIGATIONS, TO REALIZE ON THE COLLATERAL OR ANY OTHER SECURITY FOR THE
OBLIGATIONS, OR TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF LENDER.
BORROWER EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY
ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND BORROWER HEREBY WAIVES ANY
OBJECTION THAT IT MAY HAVE BASED UPON LACK OF PERSONAL JURISDICTION, IMPROPER
VENUE OR FORUM NON CONVENIENS.

 

(B)             THE PARTIES HERETO WAIVE ALL RIGHTS TO TRIAL BY JURY IN ANY
ACTION, SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE, WHETHER ARISING IN
CONTRACT, TORT, OR OTHERWISE BETWEEN LENDER AND BORROWER ARISING OUT OF,
CONNECTED WITH, RELATED OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED BETWEEN
THEM IN CONNECTION WITH THE LOAN DOCUMENTS OR THE TRANSACTIONS RELATED THERETO.

 

9.9              Reinstatement. This Agreement shall continue to be effective,
or be reinstated, as the case may be, if at any time payment of all or any part
of the Obligations is rescinded or must otherwise be returned or restored by
Lender upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of Borrower, or otherwise, all as though such payments had not
been made.

 

 

[SIGNATURE PAGE FOLLOWS]

 



 15 

 

 

In Witness Whereof, this Loan and Security Agreement has been duly executed as
of the date first written above.

 

BORROWER:   LENDER:       CREATIVE REALITIES, INC.     SLIPSTREAM
COMMUNICATIONS, LLC         By:          By:                                    
Rick Mills, Chief Executive Officer   Name:           Title:     CREATIVE
REALITIES, LLC             Address for Notice: By:         Rick Mills, Chief
Executive Officer             BROADCAST INTERNATIONAL, INC.               By:  
        Rick Mills, Chief Executive Officer                 CONEXUS WORLD
GLOBAL, LLC                 By:          

Rick Mills, Chief Executive Officer

               

Address for Notice (for all Borrowers):

Creative Realities, Inc.

Attention: Chief Financial Officer

22 Audrey Place

Fairfield, NJ 07004

     

 



 

 

 

SCHEDULE A – DEFINITIONS

 

Capitalized terms used in this Agreement and the other Loan Documents shall have
(unless otherwise provided elsewhere in this Agreement or in the other Loan
Documents) the following respective meanings:

 

“Advance” means any advance of Term Loan proceeds under this Agreement, as
outlined in Section 1.1 or otherwise, up to the Loan Limit.

 

“Affiliate” means, with respect to any Person: (a) each other Person that,
directly or indirectly, owns or controls, whether beneficially, or as a trustee,
guardian or other fiduciary, 10% or more of the voting capital stock having
ordinary voting power for the election of directors of such Person; (b) each
other Person that controls, is controlled by or is under common control with
such Person or any Affiliate of such Person; or (c) each of such Person’s
officers, directors, joint venturers and partners. For the purpose of this
definition, “control” of a Person shall mean the possession, directly or
indirectly, of the power to direct or cause the direction of its management or
policies, whether through the ownership of voting securities, by contract or
otherwise.

 

“Agreement” means this Agreement, including all appendices, exhibits or
schedules attached or otherwise identified thereto, restatements and
modifications and supplements thereto, and any appendices, exhibits or schedules
to any of the foregoing, each as effect at the time such reference becomes
operative.

 

“Books and Records” means all books, records, board minutes, contracts,
licenses, insurance policies, environmental audits, business plans, files,
computer files, computer discs and other data and software storage and media
devices, accounting books and records, financial statements (actual and pro
forma), filings with Governmental Authorities and any and all records and
instruments relating to the Collateral or Borrower’s business.

 

“Borrower” means each of, and collectively all of, Creative Realities, Inc.,
Creative Realities, LLC, Broadcast International, Inc. and Conexus World Global,
LLC.

 

“Business Day” means any day that is not a Saturday, a Sunday or a day on which
banks are required or permitted to be closed in the State of New York.

 

“Closing Date” means the Business Day on which the conditions precedent set
forth in Section 2 have been satisfied or specifically waived in writing by
Lender, and the initial advance of proceeds of the Term Loan has been made.

 

“Code” means the Uniform Commercial Code as the same may, from time to time, be
in effect in the State of New York; provided, however, that in the event that,
by reason of mandatory provisions of law, any or all of the attachment,
perfection or priority of, or remedies with respect to, the Lender’s Lien on any
Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, then the term “Code” shall mean
the Uniform Commercial Code as in effect in such other jurisdiction for purposes
of the provisions of this Agreement relating to such attachment, perfection,
priority or remedies and for purposes of definitions related to such provisions;
provided further, that to the extent that the Code is used to define any term
herein or in any Loan Document and such term is defined differently in different
Articles or Divisions of the Code, the definition of such term contained in
Article or Division 9 shall govern.

 



 

 

 

“Collateral” has the meaning assigned to it in Section 6.1.

 

“Contractual Obligation” means as to any Person, any provision of any security
issued by such Person or of any written agreement, instrument, or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

 

“Default” means any Event of Default or any event that, with the passage of time
or notice or both, would, unless cured or waived, become an Event of Default.

 

“Default Rate” has the meaning assigned to it in Section 1.4.

 

“Event of Default” has the meaning assigned to it in Section 7.1.

 

“Extension Warrant” means any Warrant to Purchase Common Stock of CRI that
becomes deliverable upon an election of the Borrower to extend the Maturity
Date, as contemplated in Section 1.6. Any Extension Warrant will be in
substantially the same form as the Warrant (see Exhibit B) and provide the
recipient with the right to purchase the same number of shares of common stock
of CRI as are purchasable under the Warrant on the date of its delivery to the
Lender; provided however the expiration date of the Extension Warrant shall be
on the fifth anniversary of the date of issuance of the Extension Warrant.

 

“Factoring Agreement” means that certain Factoring Agreement by and among the
Borrower and Senior Lender, dated as October 15, 2015.

 

“Financial Statements” means the consolidated and consolidating income
statement, balance sheet and statement of cash flows of Creative Realities, Inc.
prepared in accordance with GAAP.

 

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time, consistently applied.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any agency, department or other entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.

 

“Indebtedness” of any Person means: (a) all indebtedness of such Person for
borrowed money or for the deferred or unpaid purchase price of property or
services (including reimbursement and all other obligations with respect to
surety bonds, letters of credit and bankers’ acceptances, whether or not
matured, but not including obligations to trade creditors incurred in the
ordinary course of business and not more than 45 days past due); (b) all
obligations evidenced by notes, bonds, debentures or similar instruments; (c)
all indebtedness created or arising under any conditional sale or other
title-retention agreements with respect to property acquired by such Person
(even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
property); (d) all capital lease obligations; (e) all guarantees of Indebtedness
of other Persons; (f) all Indebtedness referred to in clauses (a), (b), (c), (d)
or (e) above that is secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien upon
or in property (including accounts and contract rights) owned by such Person,
even though such Person has not assumed or become liable for the payment of such
Indebtedness; (g) the Obligations; and (h) all liabilities under Title IV of the
Employee Retirement Income Security Act of 1974 (or any successor legislation
thereto), as amended from time to time, and any regulations promulgated
thereunder.

 



 A-2 

 

 

“Intellectual Property” means any and all Licenses, patents, copyrights,
trademarks, trade secrets and customer lists.

 

“IRC” and “IRS” mean respectively, the Internal Revenue Code of 1986 and the
Internal Revenue Service, and any successors thereto.

 

“Lender” means Slipstream Communications, LLC. and in the event of the
assignment by Lender of any of its rights or obligations, shall mean the
assignee.

 

“License” means any written agreement now owned or hereafter acquired by any
Person granting any right with respect to (i) any copyright or copyright
registration, (ii) any invention on which a patent is inexistence, (iii) the use
of any trademark or trademark registration, or (iv) other license of rights or
interests now held or hereafter acquired by any Person.

 

“Lien” means any mortgage, security deed or deed of trust, pledge,
hypothecation, assignment, deposit arrangement, proxy, voting agreement, lien,
charge, claim, security interest, security title, easement or encumbrance, or
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any lease or title retention agreement,
any financing lease having substantially the same economic effect as any of the
foregoing, and the filing of, or agreement to give, any financing statement
perfecting a security interest under the Code or comparable law of any
jurisdiction).

 

“Litigation” means any claim, lawsuit, litigation, investigation or proceeding
of or before any arbitrator or Governmental Authority.

 

“Loan Documents” means this Agreement, the Note and the Warrant (including any
Extension Warrant), and all security agreements and other documents,
instruments, certificates, and notices at any time delivered by any Person
(other than Lender) in connection with any of the foregoing.

 

“Loan Limit” means $4.0 million.

 

“Loan Rate” means eight percent (8.0%) per annum.

 

“Material Adverse Effect” means any event, occurrence, fact, condition or change
that is, or could reasonably be expected to become, individually or in the
aggregate, materially adverse to or have a material adverse effect on (a) the
business, assets, operations, or financial or other condition of Borrower, (b)
Borrower’s ability to pay or perform the Obligations under the Loan Documents in
accordance with the terms thereof, (c) the Collateral or Lender’s Liens on the
Collateral or the priority of any such Lien, or (d) Lender’s rights and remedies
under this Agreement and the other Loan Documents.

 



 A-3 

 

 

“Maturity Date” has the meaning set forth in the Note.

 

“Minimum Actionable Amount” means $150,000 as of the Closing Date; provided,
however, that effective as of the 181st day after the Closing Date the Minimum
Actionable Amount shall become $100,000.

 

“Note” means the one-year promissory note of Borrower dated the Closing Date,
substantially in the form of Exhibit A.

 

“Obligations” means all loans, advances, debts, expense reimbursement, fees,
liabilities, and obligations for the performance of covenants, tasks or duties
or for payment of monetary amounts (whether or not such performance is then
required or contingent, or amounts are liquidated or determinable) owing by
Borrower to Lender, of any kind or nature, present or future, whether or not
evidenced by any note, agreement or other instrument, whether arising under any
of the Loan Documents or under any other agreement between Borrower and Lender,
and all covenants and duties regarding such amounts. This term includes all
principal, interest (including interest accruing at the then-applicable rate
provided in this Agreement after the maturity of the Term Loan and interest
accruing at the then-applicable rate provided in this Agreement after the filing
of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding), fees, Charges, expenses,
attorneys’ fees and any other sum chargeable to Borrower under any of the Loan
Documents, and all principal and interest due in respect of the Term Loan.

 

“Permitted Encumbrances” means the following encumbrances: (a) Liens for Taxes
or assessments or other charges or levies, either not yet due or payable; (b)
pledges or deposits securing obligations under worker’s compensation,
unemployment insurance, social security or public liability laws or similar
legislation; (c) pledges or deposits securing bids, tenders, contracts (other
than contracts for the payment of money) or leases to which Borrower is a party
as lessee made in the ordinary course of business in an aggregate amount
outstanding at anytime not in excess of $75,000; (d) deposits securing public or
statutory obligations of Borrower; (e) inchoate and unperfected workers’,
mechanics’, or similar liens arising in the ordinary course of business so long
as such Liens attach only to Equipment, fixtures or real estate; (f) carriers’,
warehousemans’, suppliers’ or other similar possessory liens arising in the
ordinary course of business and securing indebtedness not yet due and payable in
an outstanding aggregate amount not in excess of $75,000 at any time so long as
such Liens attach only to Inventory; (g) deposits of money securing, or in lieu
of, surety, appeal or customs bonds in proceedings to which Borrower is a party;
(h) zoning restrictions, easements, licenses, or other restrictions on the use
of real property or other minor irregularities in title (including leasehold
title) thereto, so long as the same do not materially impair the use, value, or
marketability of such real estate; (i) Purchase Money Liens securing Purchase
Money Indebtedness (or rent) to the extent permitted under Section 5(b); (j) all
of those Liens in existence on the Closing Date and disclosed on Disclosure
Schedule 5(d); and (k) Liens in favor of Lender securing the Obligations.

 



 A-4 

 

 

“Person” means any individual, sole proprietorship, partnership, limited
liability partnership, joint venture, trust, unincorporated organization,
association, corporation, limited liability company, institution, public benefit
corporation, entity or government (whether federal, state, county, city,
municipal or otherwise, including any instrumentality, division, agency, body or
department thereof), and shall include such Person’s successors and assigns.

 

“Purchase Money Indebtedness” means (a) any Indebtedness incurred for the
payment of all or any part of the purchase price of any fixed asset, (b) any
Indebtedness incurred for the sole purpose of financing or refinancing all or
any part of the purchase price of any fixed asset, and (c) any renewals,
extensions or refinancings thereof.

 

“Purchase Money Lien” means any Lien upon any fixed assets which secures the
Purchase Money Indebtedness related thereto, but only if such Lien shall at all
times be confined solely to the asset the purchase price of which was financed
or refinanced through the incurrence of the Purchase Money Indebtedness secured
by such Lien and only if such Lien secures only such Purchase Money
Indebtedness.

 

“Real Property” has the meaning assigned to it in Section 3.6.

 

“Requirement of Law” means as to any Person, the Articles of Incorporation and
Bylaws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case binding upon such Person or any of
its property or to which such Person or any of its property is subject.

 

“Restricted Payment” means: (a) the declaration or payment of any cash dividend
or the incurrence of any liability to make any other payment or distribution of
cash or other property or assets on or in respect of Borrower’s capital stock;
(b) any payment or distribution made in respect of any subordinated Indebtedness
of Borrower in violation of any subordination or other agreement made in favor
of Lender; (c) any payment on account of the purchase, redemption, defeasance or
other retirement of Borrower’s capital stock or any other payment or
distribution made in respect of any thereof, either directly or indirectly;
provided, however, that no payment to Lender shall constitute a Restricted
Payment.

 

“Senior Lender” is defined in Section 1.2.

 

“Taxes” means taxes, levies, imposts, deductions, Charges or withholdings, and
all liabilities with respect thereto, excluding taxes imposed on or measured by
the net income of Lender.

 

“Term Loan” means the loan in the amount specified in and evidenced by the Note,
and made to Borrower under the terms of this Agreement, and any renewals,
extensions, revisions, modifications, replacements or substitutions therefor or
thereof.

 

“Termination Date” means the date on which all Obligations under this Agreement
are indefeasibly paid in full, in cash, and Borrower shall have no further right
to borrow any moneys or obtain other credit extensions or financial
accommodations under this Agreement.

 



 A-5 

 

 

“Warrant” means the Warrant to Purchase Common Stock of CRI, in substantially
the form attached hereto as Exhibit B.

 

Any accounting term used in this Agreement or the other Loan Documents shall
have, unless otherwise specifically provided therein, the meaning customarily
given such term in accordance with GAAP, and all financial computations
thereunder shall be computed, unless otherwise specifically provided therein, in
accordance with GAAP consistently applied. All capitalized terms used in this
Agreement or other Loan Documents but undefined shall, unless the context
indicates otherwise, have the meanings provided for by the Code. The words
“herein,” “hereof’ and “hereunder” or other words of similar import refer to
this Agreement as a whole, including the exhibits and schedules thereto, as the
same may from time to time be amended, modified or supplemented, and not to any
particular section, subsection or clause contained in this Agreement.

 

For purposes of this Agreement and the other Loan Documents, the following
additional rules of construction shall apply, unless specifically indicated to
the contrary: (a) wherever from the context it appears appropriate, each term
stated in either the singular or plural shall include the singular and the
plural; (b) the term “or” is not exclusive; (c) the term “including” (or any
form thereof) shall not be limiting or exclusive; (d) all references to statutes
and related regulations shall include any amendments of same and any successor
statutes and regulations; and (e) all references to any instruments or
agreements, including references to any of the Loan Documents, shall include any
and all modifications or amendments thereto and any and all extensions or
renewals thereof.

 



 A-6 

 

 

EXHIBIT A

 

The form of Note is attached hereto

 

 

 

 

 

 

 

 



 

 

 

EXHIBIT B

 

The form of Warrant is attached hereto

 

 

 

 

 

 

 

 

 



 

 

 

 

 

 

